Citation Nr: 1716003	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  09-15 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for right shoulder impingement syndrome. 

2. Entitlement to an initial rating in excess of 10 percent for chronic iritis/uveitis.

3. Entitlement to a total disability rating based on individual unemployability due to the Veteran's service-connected right shoulder impingement syndrome (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 2004 to February 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which was confirmed by a June 2008 rating decision by the VA RO in Boise, Idaho, and a November 2016 rating decision from the Appeals Management Office. These claims were remanded by the Board in July 2012 and September 2014 for additional development.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

While the Board referred the issue of entitlement to a TDIU in its July 2012 remand, the issue of entitlement to a TDIU has been raised by the record and is part of the appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009). At the Veteran's April 2010 VA examination it was noted that the Veteran was not working since he was fired because of his service-connected right shoulder impingement syndrome. Therefore, this issue has been added to the appeal.

The issue of entitlement to service connection for post-surgical scars as secondary to service-connected right shoulder impingement syndrome was raised by the record in an October 2012 VA medical examination but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to a TDIU based upon the Veteran's service-connected right shoulder impingement syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's right shoulder disability, which affects his dominant upper extremity, has manifested with pain, weakness, and a loss of range of motion that is, at its worst, approximately at the shoulder level for the entire time on appeal. 

2. The Veteran's iritis/uveitis has manifested intermittently with irritation of the eyes.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 20 percent for a right shoulder disability have not been met or approximated. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5201-5024 (2016).

2. The criteria for an initial disability rating in excess of 10 percent for iritis and uveitis have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.75 to 4.84a, Diagnostic Codes, 6000, 6003 (2008); 4.75 to 4.79, Diagnostic Codes 6000, 6003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, the appeal arises from the initial award of service connection. As this is a downstream issue, additional notice is not required. See 38 C.F.R. § 3.159 (b)(3)(i) (2016). Accordingly, the duty to notify is met.
VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file. The Veteran has not identified any records relevant to the issues being adjudicated below that have not been requested or obtained.

The Veteran was afforded multiple VA examinations in throughout the course of his appeal. The Board finds that the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 
38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Right Shoulder Impingement

The Veteran's service-connected right shoulder impingement syndrome has been rated as 20 percent disabling since February 23, 2008, except for a temporary total disability rating due to surgery from October 27, 2010 to January 31, 2011, under DC 5201. The Veteran asserts that his right shoulder disability should be rated higher than the initially-assigned 20 percent disability rating.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). 

DC 5201 rates limitation of motion of the arm, assigning a 20 percent rating for limitation of motion at the shoulder level of both major and minor joints. Limitation of motion of the major and minor joint midway between the side and shoulder level warrants a 20 and 30 percent rating for the minor and major joints, respectively. Limitation of motion of the major and minor joint to 25 degrees from side warrants a 30 and 40 percent rating for the minor and major joints, respectively. 38 C.F.R. 
§ 4.71a, DC 5201. 

Normal shoulder flexion and abduction is from zero to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from zero to 90 degrees. 38 C.F.R. § 4.71, Plate I.

Initially, the Board notes that the Veteran is right-handed, as shown by the December 2007, April 2010, and October 2012 VA examination reports. Thus, his right shoulder disability affects the major joint. 

The Veteran's right shoulder range of motion was measured at a December 2007 VA examination and the results, for active and passive motion, showed flexion of 160 degrees, abduction of 140 degrees, external rotation of 90 degrees, and internal rotation of 90 degrees, all with pain at the end of the range of motion. The Veteran reported pain in his right shoulder and having previously been diagnosed with tendinitis. There was pain associated with weakness, stiffness and giving way. The Veteran described the pain as a constant pain that doesn't radiate. The Veteran's pain was aching, sharp, burning, and cramping. The Veteran stated that his pain was 3/10 on the pain scale. Pain was brought on by physical activities. It came by itself and improved by itself and with rest. The Veteran functioned without medication. The Veteran reported difficulty with heavy lifting. He had completed physical therapy. There were no periods of incapacitation. The Veteran was able to do the activities of daily living. Upon examination, there was evidence of limited and painful motion. There was tenderness in the acromioclavicular tendon. There was evidence of a mild clicking sound. There was no evidence of swelling or inflammation. There was no evidence of heat, redness, effusion, drainage, instability, or weakness. External rotation against resistance aggravated the pain, indicating evidence of impingement syndrome. The Veteran's range of motion was limited by pain and mild incoordination after repetitive use with pain having the major functional impact. The range of motion was not limited by fatigue, weakness, or lack of endurance after repetitive use. After repetitive motion, there was no additional limitation of motion. The examiner advised that the Veteran should avoid using ladders, overhead reaching, and crawling. The examiner diagnosed the Veteran with right shoulder impingement syndrome. 

The Veteran's March 2008 VA treatment records show that the Veteran had his last cortisone injections in January 2008. At that time, the Veteran reported that his right arm was intermittently going numb. In April 2008, he reported transient right shoulder pain with right arm numbness. The Veteran was afforded a June 2008 MRI, which showed broadening and swelling/inflammation at the acromioclavicular joint. The Veteran was provided with a sling. An April 2009 VA treatment record showed that the Veteran was laid off from his prior plumbing job and may need to quit his new job because it was worsening his right shoulder. The doctor wrote a note for the Veteran's job to limit his heavy lifting. Physical therapy was recommended and later completed. The doctor recommended that the Veteran do aquatic exercises for shoulder joint tenderness. The Veteran's December 2009 VA treatment records show that he had a full range of motion for flexion and extension and had abduction to 140 degrees with pain. The Veteran's March 2010 VA treatment records showed pain in the anterior shoulder - described as sharp and radiating proximally along the superior shoulder to the neck and distally to the elbow with associated shoulder weakness. The clinician opined that the Veteran had probable acromioclavicular broadening with inflammatory/edematous changes at the acromioclavicular joint. 

The Veteran's right shoulder range of motion was measured at an April 2010 VA examination and the results showed flexion of 140 degrees, abduction of 110 degrees, external rotation of 90 degrees, and internal rotation of 60 degrees. There was no objective evidence of pain following repetitive motion, and no additional limitations to ranges of motion after three repetitions. The range of motion for the left shoulder was normal. There was no deformity, giving way, instability, incoordination, dislocation, subluxation, locking episodes, or effusions. There was pain, stiffness, and weakness. There was no arthritis or incapacitating episodes. There was tenderness at the biceps tendon. There was guarding of movement and no crepitus or clicks. The examiner diagnosed the Veteran with right shoulder strain by history with no objective findings on examination to support a diagnosis. The examiner opined that the Veteran's right shoulder condition had moderate effects on chores, sports, and recreation and mild effects on bathing, dressing, and driving. Occupational impacts included problems with lifting and carrying due to decreased strength in the upper extremity.  

The Veteran's VA treatment records show that he had right shoulder surgery in October 2010. In March 2011, the Veteran had been released from physical therapy. He was back to his normal activities. Abduction was to 90 degrees, forward extension to 180 degrees, external rotation to 60 degrees, and internal rotation to T11. 

The Veteran's right shoulder range of motion was measured at an October 2012 VA examination and the results showed flexion of 180 degrees, abduction of 160 degrees, external rotation of 90 degrees, and internal rotation of 60 degrees. There was no objective evidence of pain following repetitive motion, and no additional limitations to ranges of motion after three repetitions. The internal range of motion improved to 70 degrees after three repetitions. The Veteran had less movement than usual and weakened movement after repetitive use. There was a subtle decrease in strength with abduction. The range of motion for the left shoulder was normal. The Veteran reported limited range of motion since surgery and some days it will pop and "hurt like hell." The Veteran hadn't identified inciting factors but noted avoiding certain activities. The Veteran stated that sometimes sleeping on his right shoulder hurts. There was localized tenderness or pain on palpation. There was no guarding, ankylosis, or recurrent dislocation. The Veteran had normal strength. The Veteran had surgical scars but none were painful and/or unstable and the total area wasn't greater than 39 centimeters. There was no arthritis. The examiner diagnosed the Veteran with right shoulder impingement syndrome, status post-surgery. The examiner opined that the Veteran's right shoulder condition didn't affect the Veteran's ability to work. The Veteran stated that his right shoulder just slowed him down a bit. The Veteran had been employed since his 2011 shoulder surgery. 

The Veteran's May 2013 VA treatment records show that his right shoulder gave him intermittent pain. He rarely used ibuprofen as needed. His March 2015 VA treatment records show that he reported sharp pain with occasional clunk in the right shoulder when he used his right arm to lift himself up or pushing/pulling on objects and occasionally when rolling in bed. On examination, his right shoulder was not catching or locking. He had lost little range of motion since his surgery in 2010. He was able to do the activities of daily living and his work, which involves digging to reach power lines. The Veteran's May 2016 VA treatment records showed that the Veteran had received cortisone injections for his right shoulder, but they were ineffective. 

Evidence throughout the appeal shows that the Veteran's right shoulder disability, which affects his dominant upper extremity, has manifested with pain, weakness, and a slight loss of range of motion that is equal to or greater than the shoulder level. Specifically, December 2007 VA medical examination and April 2010 VA medical examinations show that, at worst, his flexion was limited to 140 degrees, his abduction was limited to 110 degrees, and external rotation to 90 degrees, and his internal rotation to 60 degrees. This level of symptomatology would not entitle the Veteran to a 20 percent disability rating. However, his March 2011 VA treatment record shows that his abduction was limited to 90 degrees, which would entitle him to a 20 percent disability rating. His October 2012 VA medical examination shows that he would not be entitled to a 20 percent disability rating. These symptoms amount to, at worst, a 20 percent disability rating under DC 5201. 

A rating in excess of 20 percent has not been approximated for the Veteran's disability picture, even when considering the 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria. Even though there is evidence of slightly reduced range of motion, and even after considering the effects of pain and functional loss, the evidence does not indicate that the Veteran's disability limits the motion of his right arm to the shoulder level or less. 

Additionally, a separate disability rating for the Veteran's January and April 2008 subjective complaints of numbness is not warranted. In March 2010, the Veteran's VA treatment records show that there is no electrodiagnostic evidence of radiculopathy or neuropathy. 

Accordingly, the evidence does not show that an initial disability rating in excess of 20 percent for a right shoulder disability is warranted during the appellate period. 
38 C.F.R. § 4.71a, DC 5201. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Chronic Iritis/Uveitis

As an initial matter, the Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date. See 73 Fed. Reg. 66543 (November 10, 2008). As the instant claim was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable. However, the VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule. VAOPGCPREC 7-2003 (Nov. 19, 2003). However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change. The VA can apply only the earlier version of the regulation for the period prior to the effective date of the change. Accordingly, the Board will consider the claim under the old and new criteria in order to ascertain which version would accord him the highest compensable rating, if any. Importantly, the prior version of the applicable DCs at 38 C.F.R. § 4.84a will be applied to the period on or after the effective date of the new regulation, and the amended version of 38 C.F.R. § 4.79 will be applied as of its effective date, to determine which is more advantageous to the Veteran.

The Veteran's chronic iritis/uveitis is currently rated as 10 percent disabling under DCs 6000-6003. 

Under the old criteria for evaluating diseases of the eye, DCs 6000 through 6009, eye disabilities were to be rated from 10 percent to 100 percent disabling for impairment of visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology. A minimum rating of 10 percent is to be assigned during active pathology. 38 C.F.R. § 4.84, DCs 6000-6009.

Under the current criteria, choroidopathy, including uveitis, iritis, cyclitis and choroiditis, is rated under a General Rating Formula based on visual impairment or incapacitating episodes, whichever results in a higher evaluation. 38 C.F.R. § 4.79, DC 6000. Current DC 6000 pertains to uveitis, and current DC 6003 pertains to iritis. 38 C.F.R. § 4.79, DCs 6000, 6003. An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 38 C.F.R. § 4.79 , General Rating Formula for Diagnostic Codes 6000 through 6009, Note. 

The Veteran was afforded a VA medical examination in December 2007. There was evidence of mild iris inflammation with mild erythema. The Veteran's corrected vision was 20/20 in each eye, both near and distance. The Veteran showed no signs of iritis or scarring, but had a history of iritis. There were no signs of active or previous disease and no visual impairment or ocular disability.

The Veteran's May 2008 VA treatment records show that the Veteran reported not having had an attack of uveitis like before but that he had increased throbbing and aching in both eyes. The Veteran reported photophobia. The Veteran's corrected vision was 20/20 in each eye, both near and distance. There was some redness in the Veteran's inner canthus area of the right eye. The Veteran's April 2009 VA treatment records show that the Veteran was going to let VA know what kind of tear product he wanted for his eyes. The Veteran's April 2010 VA treatment records show that the Veteran reported photophobia, eye ache, and dry eyes. There were no visual symptoms reported and no visual field defects. The Veteran's corrected vision was 20/20 in each eye, both near and distance. He was diagnosed with stable bilateral inflammation of the iris treated with Humira. The examiner opined that there were no effects on the Veteran's usual occupation or daily activities.

The Veteran was afforded an October 2012 VA medical examination. The examiner stated that the Veteran's uveitis resolved in July 2007 and has not recurred. The Veteran was treated with methotrexate and remicade but stopped in 2010. He had symptoms of dry eye and some light sensitivity and eye aches. His corrected vision was 20/40 or better in each eye, both near and distance. 

The Veteran's more recent VA treatment records only show that he was prescribed eye drops through the VA and diagnosed with dry eyes. 

A rating higher than 10 percent is not warranted under either the old or new criteria. Under the old criteria, the Veteran could only be entitled to a 10 percent rating based upon subjective reports of pain. Under the new criteria, the Veteran is not entitled to a rating higher than 10 percent based on visual impairment or incapacitating episodes. Impairment of visual acuity is determined based on the best distant vision obtainable. 38 C.F.R. § 4.76 (b). The Veteran's corrected vision throughout the entire appellate period is 20/40 or better in each eye. The Veteran has not stated, and there is no other evidence suggesting, that he has experienced an incapacitating episode due to his service-connected iritis/uveitis as defined under the General Rating Formula during the pendency of this appeal. 

The Board has considered other applicable DCs. However, the Veteran does not have any additional diagnosed eye disabilities. 

Accordingly, the evidence does not show that an initial disability rating in excess of 10 percent for a iritis/uveitis is warranted during the appellate period. 38 C.F.R. 
§ 4.71a, DC 6000-6003. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a rating in excess of 20 percent for right shoulder impingement syndrome is denied.

Entitlement to a rating in excess of 10 percent for chronic iritis/uveitis is denied.


REMAND

Unfortunately, a remand is required in this case for the issue of entitlement to a TDIU based upon the Veteran's service-connected right shoulder impingement syndrome. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). In addition ask the Veteran to provide VA with contact information for his past/present employers so that relevant information can be obtained from them. Then contact the Veteran's past/present employers to obtain the relevant information regarding the Veteran's claim.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim of entitlement to TDIU for any period during which the Veteran was unemployed and for which he asserts that it is due to his service-connected right shoulder impingement syndrome. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


